DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 20 with the instant Application on 4 November 2021.  Consequently, claims 1 – 20 are available for active consideration.
Election/Restrictions
Restriction to one of the following inventions is required pursuant to 35 U.S.C. § 121:
I.	Claims 1 - 12, drawn to a composite scaffold, the scaffold comprising a thermoplastic polymer matrix, a plurality of reinforcement particles, with a plurality of pores distributed throughout the matrix, the invention classified in A61F 27/02.
II.	Claims 13 - 20, drawn to a method for forming the composite scaffold, the method comprising the steps of providing a powder mixture comprising a thermoplastic polymer, reinforcement particles, and porogen particles, molding the powder mixture to form a composite, and removing the porogen particles, the invention classified in B29C 67/202.
 The inventions are independent or distinct, each from the other because:
The inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (see MPEP § 806.05(f)).  In the 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Rejoinder
The Action has required restriction between product and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species 
Applicants are required, pursuant to 35 U.S.C. § 121, to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable, from each of the following genera:
a.	thermoplastic polymer	(see claims 2, 3, 8, 11, 15, 16, 19, and 20));
b.	reinforcement particles	(see claims 7, 8, and 11); and 
c.	molding process		(see claim 14).
Currently, claims 1 and 13 generic for each inventive group.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species, or a grouping of patentably indistinct species, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Applicants are further advised that, in order for an election to be fully responsive, Applicants must elect a species that is a separate chemical entity, distinct from other members of the disclosed and/o claimed species, and not merely a sub-genus, further comprising separate species.  For example, an election of polyacrylics for the thermoplastic polymer genus is not responsive in that “polyacrylics” is properly considered to be a sub-genus of thermoplastic polymers.  An election of a specific acrylic polymer or copolymer is necessary for the election to be fully responsive.

Correction of Inventorship
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request pursuant to 37 CFR § 1.48(b) and by the fee required pursuant to 37 CFR § 1.17(i).
CONCLUSION
6.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619